Citation Nr: 1610121	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13- 24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 30, 2010 to July 10, 2015.

2. Entitlement to a compensable initial rating for bilateral hearing loss prior to March 7, 2013 and in excess of 10 percent thereafter.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington. West Virginia.  The July 2010 rating decision granted service connection for PTSD and bilateral hearing loss and assigned initial ratings of 30 percent and 0 percent, respectively.  In a May 2013 Decision Review Officer decision, an increased rating of 50 percent was assigned, effective April 20, 2011 for PTSD and an increased rating of 10 percent was assigned, effective March 7, 2013 for bilateral hearing loss.  In July 2015, the rating assigned to the Veteran's PTSD was increased to 50 percent, effective March 30, 2010, the date service connection took effect, until July 10, 2015.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The July 2015 rating decision also increased the rating assigned to the Veteran's PTSD to 100 percent, effective July 10, 2015.  As this is a full grant of the benefit sought, that period is no longer before the Board.


FINDING OF FACT

On February 12, 2016, the Board was notified by the Veterans's wife that the Veteran had died in February 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


